SUPREME COURT OF THE STATE OF NEW YORK
           Appellate Division, Fourth Judicial Department
1070
CAF 10-01876
PRESENT: SCUDDER, P.J., SMITH, CENTRA, GREEN, AND GORSKI, JJ.


IN THE MATTER OF CHELSEY B.
------------------------------------------
ERIE COUNTY DEPARTMENT OF SOCIAL SERVICES,         MEMORANDUM AND ORDER
PETITIONER-RESPONDENT;

MICHAEL W., RESPONDENT-APPELLANT.
(APPEAL NO. 1.)


CHARLES J. GREENBERG, BUFFALO, FOR RESPONDENT-APPELLANT.

JOSEPH T. JARZEMBEK, BUFFALO, FOR PETITIONER-RESPONDENT.

JENNIFER M. LORENZ, ATTORNEY FOR THE CHILD, LANCASTER, FOR CHELSEY B.


     Appeal from   an order of the Family Court, Erie County (Patricia
A. Maxwell, J.),   entered October 7, 2010 in a proceeding pursuant to
Family Court Act   article 10. The order, inter alia, determined the
subject child to   be severely abused.

     It is hereby ORDERED that the order so appealed from is
unanimously affirmed without costs.

     Memorandum: Respondent father appeals from an order of fact-
finding determining that his older daughter is a severely abused child
and that his younger daughter is derivatively abused. We note at the
outset that Family Court subsequently issued separate orders of “fact-
finding and disposition” with respect to each child, and we therefore
exercise our discretion to deem the father to have taken appeals from
those orders (see generally Family Ct Act § 1112 [a]; Matter of Ariel
C.W.-H., ___ AD3d ___ [Nov. 10, 2011]).

     We reject the father’s contention in appeal No. 1 that the
finding that his older daughter is a severely abused child is not
supported by clear and convincing evidence (see Matter of Perry T.K.,
16 AD3d 687; see also Family Ct Act § 1046 [b] [ii]). It is axiomatic
that the “determination of Family Court is entitled to great weight
and should not be disturbed unless clearly unsupported by the record”
(Matter of Shardanae T.-L., 78 AD3d 1631 [internal quotation marks
omitted]), and that is not the case here. Petitioner proved by clear
and convincing evidence that the father committed felony sex offenses
against his older daughter in violation of Penal Law § 130.35 (4) and
§ 130.50 (4) (see Social Services Law § 384-b [8] [a] [ii]). The
older daughter’s out-of-court statements to a school counselor and a
nurse practitioner were sufficiently corroborated by medical evidence
                                 -2-                          1070
                                                         CAF 10-01876

of sexual intercourse and the testimony of petitioner’s validation
expert (see Matter of Breanna R., 61 AD3d 1338, 1340). Furthermore,
the court was entitled to draw the strongest possible inferences
against the father “ ‘as may be supported by other evidence in the
record’ ” based upon his failure to testify (Matter of Jeffrey D., 233
AD2d 668, 670; see generally Matter of Anita J.F., 267 AD2d 1044, lv
denied 94 NY2d 762). We further conclude that the court’s finding of
derivative abuse in appeal No. 2 with respect to the father’s younger
daughter was proper (see generally Breanna R., 61 AD3d at 1340; Matter
of Derrick C., 52 AD3d 1325, 1326, lv denied 11 NY3d 705).




Entered:   November 18, 2011                   Patricia L. Morgan
                                               Clerk of the Court